Appeal by uninsured employers. Employee was hired as a handy-man by the sisters Harriet and Emma Mittelstaedt, who owned and operated *905a building No. 86 University place, New York city, where he did general janitor work. It was occupied by tenants and by the employers. Until a brief period before the injury, Harriet conducted a store whereat antiques were sold, at No. 86. This business was moved to No. 84, of the same street, and claimant continued to act as janitor there. The award was properly made against both employers. If the employment at 84 was rendered to Harriet alone, she was a special employer and the two sisters were general employers. The claimant worked a portion of the time at 86 and a portion at 84. (Quirk v. Erie Railroad Co., 235 N. Y. 405.) Award affirmed, with costs to the State Industrial Board. Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes to reverse the award.